Case: 19-60782      Document: 00515736622         Page: 1    Date Filed: 02/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 19-60782                          February 8, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk

   Gabriel Maiyili Ndonyi,

                                                                       Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U. S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 869 749


   Before Barksdale, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          Gabriel Maiyili Ndonyi, a native and citizen of Cameroon, petitions
   for review of the Board of Immigration Appeals’ (BIA) decision: dismissing
   his appeal of an Immigration Judge’s (IJ) denial of his application for asylum;
   and denying his motion to remand based on previously unavailable evidence.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60782        Document: 00515736622          Page: 2   Date Filed: 02/08/2021




                                      No. 19-60782


   Ndonyi contends the BIA erred in concluding: he waived any challenge to
   the IJ’s denial of withholding of removal and protection under the
   Convention Against Torture (CAT); he was ineligible for asylum because he
   did not suffer past persecution or have an objective fear of future persecution;
   and he failed to establish prima facie eligibility for asylum, withholding of
   removal, or CAT relief based on previously unavailable evidence.
             Our court reviews the BIA’s decision and the IJ’s decision insofar as
   it influenced the BIA. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
   Legal conclusions are reviewed de novo; factual findings, for substantial
   evidence.      Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017).
   Reversal is improper under substantial-evidence review unless the evidence
   compels a contrary conclusion. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
   Cir. 2006).
             Since 2002, Ndonyi has been a member of Cameroon’s ruling political
   party, the Cameroon People’s Democratic Movement (CPDM), which is
   affiliated with the country’s French-speaking population. Notwithstanding
   his political affiliation, Ndonyi is an anglophone.             In 2016, the
   Ambazonians—English speakers who oppose the ruling party—attacked
   Ndonyi while he was wearing his CPDM uniform. Later, after a group of
   Ambazonians threatened to burn his house down, Ndonyi fled for the United
   States.
             First, Ndonyi contends the BIA erred in concluding he waived his
   claim for CAT relief. This contention was raised for the first time in seeking
   review by this court. Ndonyi has, accordingly, failed to exhaust; we lack
   jurisdiction to review it. See Omari v. Holder, 562 F.3d 314, 320 (5th Cir.
   2009) (“[W]here the BIA’s decision itself results in a new issue and the BIA
   has an available and adequate means for addressing that issue, a party must
   first bring it to the BIA’s attention through a motion for reconsideration”).




                                           2
Case: 19-60782       Document: 00515736622         Page: 3    Date Filed: 02/08/2021




                                    No. 19-60782


   Similarly, we lack jurisdiction to consider his unexhausted claim that the IJ’s
   denial of asylum was predicated on a misunderstanding of the geopolitical
   nature of Cameroon. See id.
            Second, Ndonyi asserts past persecution and fear of future
   persecution, maintaining the BIA erred in considering only the single attack
   against him in 2016 and not additional, separate attacks on his sister, son, and
   niece.    Ndonyi, however, did not have first-hand knowledge of the
   perpetrators or their motivations for these attacks. He did not present
   evidence from eyewitnesses to the attack on the children, and he further
   testified his sister was targeted because of her own political opinion—not to
   harm or punish Ndonyi. The attacks on his family members therefore did
   not amount to persecution of Ndonyi. See Kane v. Holder, 581 F.3d 231, 239
   (5th Cir. 2009) (explaining, for the purposes of past persecution, harm to a
   family member must be done “with the intended purpose of causing
   emotional harm to the applicant”).
            Further, the evidence does not compel the conclusion Ndonyi has an
   objectively reasonable fear of future persecution. See Chen, 470 F.3d at 1135
   (“To establish a well-founded fear of future persecution, an applicant must
   demonstrate a subjective fear of persecution, and that fear must be
   objectively reasonable.”) (internal quotation marks and citations omitted).
   There is nothing in the record showing, inter alia, the CPDM would
   persecute its own members who speak English. Moreover, there was no
   evidence the Cameroonian government would condone violence against him,
   especially considering his long-term membership in the governing party. See
   Galina v. I.N.S., 213 F.3d 955, 958 (7th Cir. 2000) (“[A] finding of
   persecution ordinarily requires a determination that government authorities,
   if they did not actually perpetrate or incite the persecution, condoned it or at
   least demonstrated a complete helplessness to protect the victims”).




                                          3
Case: 19-60782     Document: 00515736622           Page: 4   Date Filed: 02/08/2021




                                    No. 19-60782


          Finally, Ndonyi contends the BIA erred in denying his motion to
   remand based on new evidence showing he would not have access to his HIV
   medication in Cameroon. Because Ndonyi sought to present additional
   evidence that was unavailable at his initial hearing, his motion to remand “is
   subject to the same standards and regulations governing motions to reopen”.
   Ramchandani v. Gonzales, 434 F.3d 337, 340 n.6 (5th Cir. 2005). A motion to
   reopen may be denied if the alien fails to make a prima facie showing that he
   is entitled to the relief requested. I.N.S. v. Abudu, 485 U.S. 94, 104 (1988).
   The denial of a motion to reopen is reviewed for abuse-of-discretion. Zhao v.
   Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
          Ndonyi has legitimate health concerns, but he has not alleged any
   connection between the asserted harm and a protected ground, and he has
   not alleged the unavailability of his medication constitutes an intentionally-
   inflicted harm. The BIA did not abuse its discretion in denying his motion
   on the grounds he did not establish prima facie eligibility for asylum,
   withholding of removal, or CAT relief.
          DISMISSED IN PART; DENIED IN PART.




                                         4